Citation Nr: 1230480	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for pilonidal cyst.  

2.  Entitlement to an initial increased rating for post-traumatic osteoarthritis of the right knee, currently rated at 10 percent.  

3.  Entitlement to an initial increased rating for instability of the right knee, currently rated at 10 percent.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1993 and from February 1994 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in October 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

A May 2008 rating action denied service connection for pes planus of the right foot.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in October 2010.  However, the Veteran did not file a substantive appeal in a timely manner and that matter is not currently before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)  


FINDINGS OF FACT

1.  A chronic pilonidal cyst or its residuals did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Post-traumatic osteoarthritis of the right knee is manifested by pain, normal extension and flexion to at least 120 degrees.  

3.  Resolving all doubt in the Veteran's favor, instability of the right knee is moderate.  



CONCLUSIONS OF LAW

1.  A chronic pilonidal cyst or its residuals was not incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The schedular criteria for an initial disability rating higher than 10 percent for post traumatic osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2011).

3.  The schedular criteria for a 20 percent disability rating higher for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in May 2008, prior to the initial unfavorable rating decisions in October 2008 and January 2009, of the evidence and information necessary to substantiate a service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  The May 2008 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

While the May 2008 letter did not advise the Veteran of the information and evidence needed to substantiate an increased rating claim, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection for his right knee disability.  In Dingess, supra, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied with respect to the Veteran's increased rating claim.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  In this regard, the Board notes that the Veteran has not identified any VA facilities or private health care providers who have treated his claimed pilonidal cyst disability or his service-connected right knee disability.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded VA examinations in connection with his appeal, including in June 2008 and February 2009, and there is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection for a pilonidal cyst is warranted because he received treatment for this disability during active service.  He has asserted that his pilonidal cyst disability is recurrent and is subject to exacerbations and remission and, as such, service connection should be granted.  See May 2009 VA Form 21-4138.  

The service treatment records (STRs) show that, at a May 1993 medical examination, the Veteran reported having a pilonidal cyst which was noted on physical examination.  In January 1997, the Veteran presented for treatment with a pilonidal cyst located in the left side of the natal fold, which he reported was painful and tender.  The examining physician noted that the Veteran had a history of pilonidal cysts and recurrent symptoms since 1992.  In May 2004, the Veteran again presented for treatment complaining of tenderness and swelling in the natal cleft/low back.  The examining physician noted that the Veteran had intermittent episodes of inflammation and tenderness for more than 10 years and, after examining the Veteran, provided a diagnosis of an inflamed, infected pilonidal cyst.  

The STRs do not contain any other complaints, treatment, or findings related to a pilonidal cyst.  The Board notes that the STRs do not contain a copy of the examination report conducted when the Veteran separated from service in August 2007.  Nevertheless, the Board finds that there is competent and credible evidence showing that the Veteran had a pilonidal cyst during active military service.  

However, review of the evidentiary record does not reveal any lay or medical evidence that shows the Veteran has experienced a pilonidal cyst since service, including during the pendency of this claim and appeal.  Indeed, while the Veteran was treated for a pilonidal cyst during service, the Veteran has not submitted or identified any lay or medical evidence which shows that he has suffered from a pilonidal cyst, or symptoms thereof, since being discharged from service.  In this regard, the Board finds probative that the Veteran has not identified any VA facilities or private health care providers who have treated him for a pilonidal cyst since service, including since April 2008 when he filed his service connection claim.  

In evaluating this claim, the Board finds particularly probative that a pilonidal cyst was not identified at a VA general medical examination conducted in June 2008.  In this regard, the Board notes that, while the Veteran reported having a pilonidal cyst during service, the June 2008 VA examiner did not find any evidence of a pilonidal cyst on examination and the scar examination did not reveal a scar or other residuals of a pilonidal cyst.  See June 2008 VA examination reports.  The Board also notes that the Veteran was afforded two VA examinations to determine if he has a low back disability; however, examination did not reveal any evidence of a pilonidal cyst.  See VA spine examination reports dated June 2008 and February 2009.  

In evaluating this claim, the Board finds that the VA examinations conducted in June 2008 and February 2009 are the most competent, credible, and probative evidence of record with respect to whether the Veteran currently has a pilonidal cyst.  Indeed, the June 2008 VA general medical examination was specifically conducted to determine whether the Veteran currently has a pilonidal cyst and, while the VA spine exanimations were conducted to determine if the Veteran has a low back disability, the examinations included physical inspection of the Veteran's spine.  It appears that each examination was adequate to evaluate the Veteran and there is no indication or allegation that the examinations were not adequate.  Therefore, the VA examinations are considered the most competent, credible, and probative evidence of record.  

In sum, the Board finds that, while the Veteran was diagnosed and treated for a recurrent pilonidal cyst during service, the evidentiary record does not contain any lay or medical evidence that shows the Veteran has manifested a pilonidal cyst since being discharged from service in August 2007, including during the pendency of this claim and appeal.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as noted, the evidence does not contain any post service findings of a pilonidal cyst and the Veteran has not submitted or identified any outstanding lay or medical evidence which would show that he has had a pilonidal cyst since service, including during the pendency of this claim, i.e., since April 2008.  In fact, other than submitting his claim for a pilonidal cyst and stating that his disability is recurrent, the Veteran has not provided any details regarding his claimed pilonidal cyst disability, including how often he experiences the cysts and how he treats them.  In his notice of disagreement, he claimed it was a "recurrent condition that was treated in service".  He also claimed that pilonidal cysts were subject to exacerbations.  He did not claim that pilonidal cyst had recurred since service, that it had been exacerbated or treated since service.  In this regard, the Board notes that the Veteran is competent to report the symptoms he currently experiences.  See Layno v. Brown, 6 Vet. App. 464 (1994).  However, as noted, the Veteran has not provided any credible lay evidence which shows that he has suffered from symptoms of a pilonidal cyst since being discharged from service and there is no medical evidence of record which shows that he has been diagnosed or treated for a pilonidal cyst since service.  

Accordingly, the Board finds that there is no competent evidence of a current pilonidal cyst disability and, thus, the Veteran's claim for that benefit may not be granted.  There is no reasonable doubt to be resolved.  See Gilpin, supra; McClain, supra; Gilbert, supra.  

Increased Rating Claim

Service connection for a right knee disability was granted in October 2008, and the RO assigned an initial, noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, effective April 29, 2008.  

The Veteran disagreed with the initial disability rating assigned to his service-connected right knee disability.  See November 2008 Report of Contact.  However, in January 2009, the RO increased the Veteran's disability to 10 percent under DC 5010 and granted an earlier effective date of September 1, 2007, for the award of service connection for his right knee disability.  

The Veteran again disagreed with the disability rating assigned to his service-connected right knee disability and he subsequently perfected an appeal as to his increased rating claim, which is the basis of the current appeal.  

During the pendency of this appeal, the RO re-characterized the Veteran's service-connected right knee disability as post-traumatic osteoarthritis of the right knee and changed the disability rating under which his disability was evaluated to DC 5010-5260.  See March 2009 Rating Decision.  During the pendency of the appeal, the RO also granted a separate 10 percent disability rating for right knee instability under DC 5257, effective September 1, 2007.  See January 2010 Rating Decision.  In this regard, the Board notes that VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As noted, the Veteran's service-connected right knee osteoarthritis disability is currently rated 10 percent disabling under DC 5010-5260.  It appears that the RO assigned DC 5010-5260 to represent the traumatic arthritis and limitation of flexion experienced by the Veteran in conjunction with his service-connected right knee disability.  See 38 C.F.R. § 4.20 (2011).  Nevertheless, as noted, the Board will evaluate the Veteran's service-connected right knee disability under DCs 5010 and 5260, as well as any other potentially applicable diagnostic codes.  

DC 5010 provides that arthritis due to trauma will be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

The pertinent evidence of record includes VA examination reports dated June 2008 and February 2009, which are contain information with respect to the severity of the Veteran's service-connected right knee disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's right knee disability and, thus, the VA examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's right knee disability, particularly given the lack of any other relevant medical evidence of record.  

The preponderance of the evidence reflects that the Veteran's service-connected right knee disability is manifested by subjective complaints of constant pain, stiffness, swelling, and giving way.  He has reported experiencing flare-ups of pain, which are precipitated by ambulating and result in increased pain and limitation of motion.  However, the Veteran has not provided any details regarding the frequency or duration of his flare-ups.  Nevertheless, the Veteran has reported that his right knee disability affects his ability to climb stairs or walk or drive for extended periods of time.  The evidence also shows that the Veteran uses a brace on his right knee for strenuous activities.  See VA examination reports.  In this regard, the February 2009 VA examination report reflects that the Veteran reported having a history of falls and an inability to climb or descend stairs due to instability.  

At the June 2008 VA joints examination, the VA examiner noted that there was tenderness at the right medial knee, as well as mild right knee varus; however, the Veteran was able to ambulate normally without any assistive devices.  The Veteran was able to demonstrate normal range of motion from zero degrees in extension to 140 degrees of flexion, and the VA examiner noted that there was no evidence of painful motion, including after repetitive movement.  The VA examiner noted, however, that there was mild positive drawer sign.  In this regard, the VA examiner noted that an MRI conducted in 2003 revealed a ruptured anterior cruciate ligament, partial tear in the posterior cruciate ligament, tibial combustion, mild medial collateral ligament sprain, and osteoarthritis with a small cyst. The diagnoses included osteoarthritis of the right knee with additional limitation of function due to pain and lack of endurance.  

At the February 2009 VA joints examination, the VA examiner noted that there was no point tenderness over the right knee joint.  The Veteran was able to demonstrate normal extension to zero degrees, but his flexion was limited to 120 degrees.  The VA examiner noted that repetitive movement caused excessive pain and some fatigability but not result in decreased range of motion.  The VA examiner noted that the Veteran's medial and collateral ligaments were unstable and that his anterior and posterior cruciate ligaments were lax and easily movable.  In this regard, the VA examiner also noted that drawer sign was positive in the right knee.  

Based on the foregoing, the Board finds the preponderance of the evidence reflects that the Veteran's service-connected right knee disability is manifested by subjective complaints of pain and instability, as well as objective evidence of osteoarthritis, instability, impairment due to dislocated semilunar cartilage, and post-operative surgical scars.  

The Board has considered the Veteran's right knee disability under DC 5010 based upon the evidence showing osteoarthritis in his right knee.  In this context, the Board notes that the preponderance of the evidence reflects that the Veteran has consistently demonstrated normal extension to zero degrees during the pendency of this appeal and that his range of motion in flexion has been limited to no less than 120 degrees.  See VA examination reports.  The evidence does not reflect that the Veteran has complained of pain while demonstrating range of motion in his right knee; however, at the February 2009 VA examination, the examining physician noted that repetitive movement of the right knee caused excessive pain.  As a result, the Board finds the preponderance of the evidence reflects that the 10 percent rating currently assigned for the Veteran's right knee osteoarthritis, which is manifested by painful, limited motion, is supported by the evidence of record.  

However, the Board finds that a higher, 20 percent rating is not warranted for arthritis manifested by limitation of flexion or extension because, even when considering any additional functional limitation experienced by the Veteran, the preponderance of the evidence does not reflect that his flexion is limited 30 degrees or less or that his extension is limited to 15 degrees or more.  Nor does the evidence show that the Veteran's service-connected right knee disability involves two or more major or minor joints.  Therefore, a rating higher than 10 percent is not warranted for the Veteran's right knee osteoarthritis at any time during the appeal period.  

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

With respect to instability, the Board again notes that the lay and medical evidence of record reflects that the Veteran suffers from instability in his right knee joint, as he has reported feeling giving way and instability in his right knee, imaging studies have confirmed that his collateral ligaments are torn, dislocated, and sprained, and objective examination has revealed positive drawer sign with unstable, lax, and easily movable ligaments in the right knee.  The Board also finds probative that the Veteran occasionally wears a brace on his right knee and that he has reported experiencing instability which has resulted in near falls and an inability to climb stairs.  Based on the forgoing, the Board finds that the preponderance of the evidence supports the award of a 20 percent disability rating under DC 5272, as the evidence reflects that the Veteran's right knee instability more nearly approximates a moderate disability; severe instability has not been demonstrated or approximated.  

The Board has evaluated the Veteran's right knee disability under all other potentially applicable diagnostic codes to determine whether his right knee disability warrants a higher rating.  In this context, the Board has considered the Veteran's right knee disability under DC 5262, given the radiographic evidence showing tibial combustion.  Under DC 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee disability; a 30 percent rating is warranted for malunion with marked disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion and requiring a brace.  However, there is no showing of nonunion or malunion of the joint and DC 5262 is not applicable.  The Board has considered the Veteran's right knee disability under DCs 5258 or 5259, but this would not result in a higher evaluation.  In addition to the foregoing, the Board finds that the evidence does not reflect that the Veteran has been diagnosed with or shown to have ankylosis or genu recurvatum of the knee.  Therefore, DCs 5256 or 5263 are not for application in this case.

The Board has also considered the Veteran's right knee disability under the criteria of DeLuca, supra, given the Veteran's report of suffering from flare-ups of pain in his right knee.  The June 2008 VA examiner stated that he was unable to estimate the Veteran's additional functional limitation during flare-ups and the February 2008 VA examiner did not provide an estimate regarding any additional functional loss due to pain.  However, the Board finds no prejudice to the Veteran in this regard, as the 10 percent rating currently assigned under DC 5010-5261 contemplates the Veteran's limited, painful motion due to osteoarthritis.  In addition, there is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's right knee disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  The Board notes that the Veteran's pain, limitation of motion, and instability have not significantly increased over time and, thus, the ratings currently assigned contemplate the Veteran's functional impairment.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran has been fully employed throughout the appeal, and there is no lay or medical evidence showing that he has lost any time from work due to his service-connected right knee disability.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.



(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a pilonidal cyst is denied.  

A disability rating higher than 10 percent for service-connected right knee post traumatic osteoarthritis is denied.  

A 20 percent disability rating for service-connected right knee instability is allowed, subject to the regulations governing the award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


